Order entered February 19, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-00679-CV

                                MAURICE MURPHY, Appellant

                                                V.

                    AMY WASHINGTON a/k/a ELISA MURPHY, Appellee

                        On Appeal from the 330th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DF-11-06133Y

                                            ORDER
          On September 27, 2012, this Court ordered court reporter Francheska Duffey to file the

reporter’s record within twenty days. On October 2, 2012, Ms. Duffey filed a letter stating she

had not received a designation of the record from appellant. To date, we have not received the

reporter’s record, nor has appellant or Ms. Duffey communicated with the Court regarding the

record.

          Accordingly, we ORDER court reporter Francheska Duffey, to file by MARCH 14,

2013, either the reporter’s record or written verification that appellant has not requested

preparation of the record. We notify appellant that if we receive verification that he has not

requested the record, we will order the appeal submitted without the reporter’s record.
      We DIRECT the Clerk to send a copy of this order, by electronic transmission, to

Francheska Duffey.

      We DIRECT the Clerk to send copies of this order, by first-class mail, to appellant

Maurice Murphy and appellee Amy Washington.

                                               /s/    CAROLYN WRIGHT
                                                      CHIEF JUSTICE